Citation Nr: 9912222	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  99-06 406	)	DATE
	)
	)
	

THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.

In an August 1996 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been presented to reopen a claim for service connection for 
Reiter's syndrome/disease.  The veteran, through his 
representative, subsequently appealed the Board's August 1996 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
December 1997, the Court issued an order granting a joint 
motion to remand the appeal.  The Court vacated the Board's 
August 1996 decision and remanded the matter to the Board.  

The Board remanded the case to the Regional Office (RO) for 
further development in June 1998.  In a January 1999 rating 
decision, the RO granted service connection for Reiter's 
syndrome, evaluated as 100 percent disabling, effective 
February 8, 1990.



FINDINGS OF FACT

1.  In an August 1996 decision, the Board determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for Reiter's syndrome/disease.

2.  Pursuant to a written agreement dated in March 1998, the 
veteran retained a private attorney to provide legal services 
on a contingency basis of 15 percent of past-due benefits 
awarded, to be paid by the claimant to the attorney, based 
upon the favorable resolution of the veteran's claim.

3.  In a June 1998 decision, the Board remanded the case to 
the RO for further development.  

4.  Pursuant to a written agreement dated in June 1998, the 
veteran retained a private attorney to provide legal services 
on a contingency basis of 15 percent of past-due benefits 
awarded, to be paid by the claimant to the attorney, based 
upon the favorable resolution of the veteran's claim.

5.  In a January 1999 rating decision, the RO granted service 
connection for Reiter's syndrome/disease, evaluated as 100 
percent disabling, effective from February 8, 1990.  



CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before the 
Department of Veterans Affairs (VA) have not been met; 
entitlement to attorney fees from past-due benefits as they 
pertain to the grant of service connection for Reiter's 
syndrome/disease, evaluated as 100 percent disabling from 
February 8, 1990, is denied.  38 U.S.C.A. § 5904 (West 1991); 
38 C.F.R. § 20.609 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1978 rating decision, the RO denied the 
veteran's claim for service connection for Reiter's disease.  
The veteran filed a notice of disagreement in October 1978, 
but did not file a substantive appeal.  

In a May 1993 confirmed rating decision, the RO determined 
new and material evidence had not been presented to reopen 
the claim for service connection for Reiter's disease.  The 
veteran filed a notice of disagreement in June 1993.  A 
substantive appeal was filed in September 1993.  

In an August 1996 decision, the Board determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for Reiter's syndrome/disease.  

In December 1997, the veteran's attorney and the General 
Counsel of VA filed a Joint Motion To Vacate BVA Decision, To 
Remand, And To Stay Further Proceedings.  The parties 
requested the court to issue an order vacating the Board's 
August 1996 decision that determined new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for Reiter's syndrome/disease.

On December 4, 1997, the Court issued an order granting the 
joint motion to remand the appeal.  The Court vacated the 
August 1996 Board decision and remanded the matter to the 
Board.

In March 1998, the Board received a copy of the Fee Agreement 
between the veteran and his attorney.  The Fee Agreement, 
which was signed by the veteran and his attorney in March 
1998, reveals that the veteran agreed to a contingent legal 
fee of 15 percent of past due benefits awarded, to be paid by 
the veteran from any past-due benefits awarded on the basis 
of the veteran's claim. 

In a March 1998 letter, the veteran's attorney informed the 
Board that the veteran had appointed him as his 
representative.  An authorization for access to VA records, 
signed by the veteran, was submitted.

In a June 1998 decision, the Board remanded the case to the 
RO for further development.  

On June 24, 1998, the Board received a copy of a second Fee 
Agreement between the veteran and his attorney.  The Fee 
Agreement, which was signed by the veteran and his attorney 
in June 1998, reveals that the veteran agreed to a contingent 
legal fee of 15 percent of past-due benefits awarded, to be 
paid by the claimant from any past-due benefits awarded on 
the basis of the veteran's claim.

In a January 1999 rating decision, the RO granted service 
connection for Reiter's syndrome/disease, evaluated as 100 
percent disabling, effective from February 8, 1990.  

In a March 1999 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from March 1, 1990.  
It was noted that his past-due benefits had been calculated 
as $161,412.00.  It was noted that the maximum attorney fee 
payable, 20 percent of past-due benefits, computed as 
$32,282.00, had been withheld, pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1);  38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1);  38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

Analysis

In this case, the criteria for eligibility for entitlement to 
attorney fees from past due benefits with respect to the 
issue of entitlement to service connection for Reiter's 
syndrome/disease have not been met.  A review of the record 
reflects the Board entered a final decision in this case on 
August 30, 1996.  The initial fee agreement was executed by 
both the veteran and the claimant on March 6, 1998, more than 
one year following the Board's decision.  VA regulations 
provide that the attorney must have been retained not later 
than one year following the date that the decision by the 
Board with respect to the issue, or issues, involved was 
promulgated.  
See 38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

The veteran's claim was again before the Board in June 1998 
at which time the Board remanded the claim to the RO for 
additional development.  As a result of the June 1998 Board 
remand decision and a January 1999 rating decision, 
entitlement to past due benefits deriving from the grant of 
service connection for Reiter's syndrome/disease has been 
established.  The claimant has submitted a second fee 
agreement executed in June 1998.  However, VA regulations 
provide that a remand does not constitute a final decision of 
the Board.  See 38 C.F.R. § 20.100(b).

Thus, although the veteran ultimately received a favorable 
decision with respect to his appeal for service connection 
for Reiter's syndrome/disease and is thereby entitled to 
receive past-due benefits, attorney fees from these past-due 
benefits cannot be paid.  See 38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609.


ORDER

Eligibility for the direct payment by VA of the attorney fees 
from past-due benefits with respect to the grant of service 
connection for Reiter's syndrome/disease, evaluated as 100 
percent disabling from February 8, 1990, is not established.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs


